DETAILED ACTION
Remarks
The instant application having Application Number 16/937,638 filed on July 24, 2020 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are presented for examination by the examiner.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated July 24, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
                                                              
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitations “divide”, “send”, “receive”, “create”, “submitting”, “commit”, “process” recited in claims 8-14 respectively invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 15 recites the limitation "commit the prepare transaction" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claims 15-20 are vague and indefinite because the phrase "executed on a processor" and “cause the processor to” have not been clearly defined in the claim.  Examiner is not sure that the “processor” used in these phrases are “client processor” or “shard processor”?  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir.1993). Therefore, one of ordinary skill in the art would not be able to ascertain the metes and bounds of the claimed invention.  Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. See MPEP 2173.05(a)(I).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 8, 9, 10 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thai et al. (US Patent Publication No. 2021/0406872 A1, ‘Thai’, hereafter).

Regarding claim 1. Thai teaches a method for processing a private transaction, the method comprising using a client processor for: 
dividing a blockchain transaction into a plurality of requests, each of the requests having transaction data and a same transaction identifier (Thai [0024], [0080]); 
sending each of the requests to a respective participating shard of a set of participating shards in the blockchain transaction of the blockchain (Thai [0024], [0080]); 
receiving, from each participating shard, a response to the request (Thai [0024], [0080]); 
sending each of the responses to at least the participating shards except the shard the response was received from (Thai [0024], [0080]); 
in an atomic commit operation: creating a prepare transaction comprising information from the responses and the transaction identifier (Thai [0028-0032]); 
submitting, to the blockchain, the prepare transaction (Thai [0028-0032]); and 
receiving validity answers from the participating shards (Thai [0028-0032]).
Regarding claim 2. Thai teaches, further comprising, in the atomic commit operation: creating a decide transaction from the validity answers; and submitting, to the blockchain, the decide transaction (Thai [0029]).
Regarding claim 8. Thai teaches a system for processing a private transaction, comprising: 
a client comprising a client processor (Thai [0083] and Fig. 11); 
a plurality of transaction shards, each associated with a respective shard processor (Thai [0024], [0080]); 
wherein the client processor is configured to: 
divide a blockchain transaction into a plurality of requests, each of the requests having transaction data and a same transaction identifier (Thai [0024], [0080]); 
send each request to a respective participating shard of a set of participating shards in the blockchain transaction of the blockchain (Thai [0024], [0080]); 
receive, from each participating shard, a response to the request (Thai [0024], [0080]); 
send each of the responses to at least the participating shards except the shard the response was received from (Thai [0028-0032]); 
in an atomic commit operation: create a prepare transaction comprising information from the responses and the transaction identifier (Thai [0028-0032]); 
submitting, to the blockchain, the prepare transaction (Thai [0028-0032]); and 
receive validity answers from the shards (Thai [0028-0032]); and 
wherein each shard processor is configured to: receive a request related to a blockchain transaction from a client, the request comprising transaction data and a transaction identifier (Thai [0024], [0080]); 
send a response to the request to the client (Thai [0024], [0080]); 
receive, from the client, a peer response created by other peer shards participating in a the blockchain transaction (Thai [0024], [0080]); and 
commit the prepare transaction (Thai [0028-0032]).
Regarding claim 9. Thai teaches, wherein the client processor is further configured to, in the atomic commit operation: creating a decide transaction from the validity answers; and submitting, to the blockchain, the decide transaction (Thai [0029]).
Regarding claim 10. Thai teaches, wherein each shard processor is further configured to: 
process the transaction (Thai [0028-0032]); and 
commit the transaction to the blockchain network (Thai [0028-0032]).
Regarding claim 15. Thai teaches a computer program product for processing a private transaction, the computer program product comprising a computer readable storage medium having computer-readable program code embodied therewith to (a computer-readable medium, such as in a memory, and that is executed by a suitable instruction execution system, Thai [0085-0086]), when executed on a processor: 
receive a request related to a blockchain transaction from a client, the request comprising transaction data and a transaction identifier (Thai [0024], [0080]); 
send a response to the request to the client (Thai [0024], [0080]); 
receive, from the client, a peer response created by other peer shards participating in a the blockchain transaction (Thai [0024], [0080]); and 
in an atomic commit operation: commit the prepare transaction (Thai [0027-0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 3, 4, 7, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thai et al. (US Patent Publication No. 2021/0406872 A1, ‘Thai’, hereafter) in view of Karr et al. (US Patent Publication No. 2018/0357019 A1, ‘Karr’, hereafter) and further in view of Vaughan et al. (US Patent Publication No. 2021/0344500 A1, ‘Vaughan’, hereafter).

Regarding claims 3 and 11. Thai does not teach, wherein the response to the request contains an endorsement with a read-write set (RWSet), and two hash puzzles.
Thai does not teach wherein the response to the request contains an endorsement with a read-write set (RWSet)
However, Karr teaches wherein the response to the request contains an endorsement with a read-write set (RWSet) (Karr [0027]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Thai and Karr before him/her, to modify Thai with the teaching of Karr’s recovering data within a unified storage element.  One would have been motivated to do so for the benefit of storing and recovering data at a storage element integrating fast durable storage and bulk durable storage (Karr, Abstract).
Thai and Karr do not teach wherein the response to the request contains two hash puzzles.
However, Vaughan teaches wherein the response to the request contains two hash puzzles (hash puzzles, Vaughan [0076]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Thai, Karr and Vaughan before him/her, to further modify Thai with the teaching of Vaughan’s computer-implemented method for transferring access to digital resource.  One would have been motivated to do so for the benefit of providing Thai with atomic swaps which offers enhanced security in respect of transfers conducted over a blockchain (Vaughan, Abstract, [0009]).
Regarding claims 4 and 12. Thai as modified teaches, wherein a first hash puzzle of the two hash puzzles corresponds to a valid transaction, and a second hash puzzle of the two hash puzzles corresponds to a non- valid transaction (hash puzzles, Vaughan [0076]).
Regarding claim 7. Thai as modified teaches, wherein communications for read-write sets (RWSets), endorsement on RWSets, and endorsing node identifiers are provided as out-of-band communications from blockchain transaction communications (Karr [0027]).
Regarding claim 18. Thai as modified teaches, wherein the instructions further cause the processor to: wherein the send of the response comprises creating an endorsement of the RWSet and including this in the response (Karr [0027]).
Regarding claim 19. Thai as modified teaches, wherein the instructions further cause the processor to: 
use an encryption key to encrypt a first value representing a valid transaction (VST) and a second value representing a non-valid transaction (NST) (Vaughan [0016-0022]); and 
format the response to provide an endorsement that is a signature over the transaction identifier and the RWSet, a hash of VST, and a hash of NST (Vaughan [0016-0022]).

Claims 5, 6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thai et al. (US Patent Publication No. 2021/0406872 A1, ‘Thai’, hereafter) in view of Vaughan et al. (US Patent Publication No. 2021/0344500 A1, ‘Vaughan’, hereafter).

Regarding claims 5 and 13. Thai does not teach, wherein each shard of the blockchain has a secret symmetric key chosen uniformly at random that is known only to peers of the respective shard.
However, Vaughan teaches wherein each shard of the blockchain has a secret symmetric key chosen uniformly at random that is known only to peers of the respective shard (private keys, hash puzzles, Vaughan [0076], [0080-0092]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Thai and Vaughan before him/her, to modify Thai with the teaching of Vaughan’s computer-implemented method for transferring access to digital resource.  One would have been motivated to do so for the benefit of providing Thai with atomic swaps which offers enhanced security in respect of transfers conducted over a blockchain (Vaughan, Abstract, [0009]).
Regarding claims 6 and 14. Thai as modified teaches, wherein each non-participating shard to the blockchain transaction of the blockchain knows only the transaction identifier of the blockchain transaction (private keys, hash puzzles, Vaughan [0076], [0080-0092]).
Claims 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thai et al. (US Patent Publication No. 2021/0406872 A1, ‘Thai’, hereafter) in view of ("HotStuff: BFT Consensus in the Lens of Blockchain", by Maofan Yin, D. Malkhi, M. Reiter, Guy Golan Gueta, Ittai Abraham less Published 13 March 2018 Computer Science, arXiv: Distributed, Parallel, and Cluster Computing, ‘HotStuff’, hereafter).

Regarding claim 16. Thai does not teach, wherein the instructions further cause the processor to: receive a decide transaction from the client that is used to determine whether to commit or abort the blockchain transaction.
However, HotStuff teaches wherein the instructions further cause the processor to: receive a decide transaction from the client that is used to determine whether to commit or abort the blockchain transaction (HotStuff, pages 9-12).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Thai and HotStuff before him/her, to modify Thai with the teaching of HotStuff’s HotStuff: BFT Consensus in the Lens of Blockchain.  One would have been motivated to do so for the benefit of specifying safety via voting and commit rules over graphs of nodes. This mechanisms needed for safety. At the same time, it is expressive in that it allows the representation of several known protocols (DLS, PBFT, Tendermint, and Casper) as minor variations. In part this flexibility derives from its operation over a graph of nodes, in a way that forms a bridge between classical BFT foundations and modern blockchains (HotStuff, page 2, line 47 – page 3, line 3).
Regarding claim 17. Thai as modified teaches, wherein the instructions further cause the processor, for the commit of the prepare transaction, to: lock read set keys; record write set information for decision time; and determine a validity of the transaction (HotStuff, pages 9-12).
Regarding claim 20. Thai as modified teaches, wherein the instructions further cause the processor to: abort the blockchain transaction if a predefined abort criteria is met of, after receipt of the prepare transaction, a certain amount of blocks have been accumulated without having a corresponding decide transaction (HotStuff, pages 8-10).

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168